DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
Applicant’s election without traverse of Group I, Fig. 1a (claims 1-2, 4-16, and 21-25 in the reply filed on 9-30-22 is acknowledged.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 1, 2, 4, 7-9, 11-12, and 14-16 is/are rejected under 35 U.S.C. 103 as being unpatentable over Yuzurihara (US 5,428,237) in view of Piazza (US 6,800,515).
[claim 1] Yuzurihara discloses a semiconductor device (fig. 13, lines 32-51, col. 12), comprising: a semiconductor memory array comprising a plurality of memory cells (fig. 13) wherein each memory cell comprises a transistor (1040, fig. 13, lines 32-51, col. 12) and connected to a memory capacitor (1041, fig. 13, lines 32-51, col. 12) wherein the memory capacitor is coupled to a bit line (1002, fig. 13, lines 32-51, col. 12) different from another adjacent memory capacitor (another memory capacitor along the row) of an adjacent memory cell (another memory cell along the row) wherein the adjacent memory capacitor is connected to a different bit line (1002’ or 1002’’, fig. 13, lines 32-51, col. 12) wherein the structure details of the transistor are shown in fig. 12.  Yuzurihara, however, does not expressly show the physical structure of the capacitors (only a circuit diagram with the capacitor is shown).  
Piazza discloses a semiconductor device capacitor structure (fig. 7) comprising: a substrate (11, fig. 7); a first capacitor (left capacitor) including a first top plate (82, fig. 7) and a first bottom plate (80, fig. 7) above the substrate, wherein the first top plate is coupled to a first metal electrode (87, fig. 7, lines 64-67, col. 5) within an inter-level dielectric (ILD) layer (83/78/72/69/22, fig. 7) to access the first capacitor; and a second capacitor (right capacitor) including a second top plate (82, fig. 7) and a second bottom plate (80, fig. 7), wherein the second top plate is coupled to a second metal electrode (87, fig. 7, lines 64-67, col. 5) within the ILD layer to access the second capacitor.
It would have been obvious to one of ordinary skill in the art before the time of filing to have used Piazza’s capacitor configuration in Yuzurihara’s device in order to provide for a means to physically implement a capacitor structure as well as to provide a capacitor with a greater surface area between the top and bottom plates thereby improving memory cell capacitance.

With this modification Yuzurihara discloses:
[claim 1] the second metal electrode is disjoint from the first metal electrode (since the two adjacent capacitors connect to different bit lines they would be disjointed), and the first capacitor is accessed through the first metal electrode without accessing the second capacitor through the second metal electrode (since the two adjacent capacitors connect to different bit lines they can be separately addressed).
[claim 2] The semiconductor device of claim 1, wherein the first metal electrode and the second metal electrode are substantially parallel in a vertical direction with respect to a surface of the substrate (fig. 7, Piazza), or the first metal electrode and the second metal electrode are substantially coplanar with respect to the surface of the substrate (fig. 7, Piazza).
[claim 4] The semiconductor device of claim 1, wherein the first metal electrode is coupled to the first top plate through a first via (via 86 in opening 85, fig. 7, Piazza) in the ILD layer, and the second metal electrode is coupled to the second top plate through a second via (via 86 in opening 85, fig. 7, Piazza)  in the ILD layer.
 [claim 7] The semiconductor device of claim 1, wherein the first capacitor is included in a first bit cell of a memory array (first cell 1040/1041 for bit line 1002), the second capacitor is included in a second bit cell of the memory array (first cell 1040/1041 for bit line 1002’), the first metal electrode is coupled to a first bit line of the memory array (upon modification), and the second metal electrode is coupled to a second bit line of the memory array different from the first bit line (upon modification).
[claim 8] The semiconductor device of claim 1, wherein the first bottom plate or the first top plate includes a U-shaped portion (fig. 7, Piazza).
[claim 9] The semiconductor device of claim 1, wherein the ILD layer includes a material selected from the group consisting of silicon dioxide (SiO2) (lines 1-5, col. 5, Piazza), carbon doped oxide (CDO), silicon nitride (lines 1-5, col. 5, Piazza), perfluorocyclobutane, polytetrafluoroethylene, fluorosilicate glass (FSG), organic polymer, silsesquioxane, siloxane, and organosilicate glass (lines 1-5, col. 5, Piazza).
 [claim 11] The semiconductor device of claim 1, wherein the first capacitor includes a first capacitor dielectric layer (81, fig. 7) separating the first bottom plate and the first top plate, and the second capacitor includes a second capacitor dielectric layer (81, fig. 7)separating the second bottom plate and the second top plate.
[claim 12] The semiconductor device of claim 11, wherein the first capacitor dielectric layer or the second capacitor dielectric layer includes an area of a square shape, a rectangular shape, a U-shape, or a polygon comprising three or more sides (fig. 7).
 [claim 14] The semiconductor device of claim 1, further comprising: a transistor (15, fig. 3, 7, Piazza) above the substrate, wherein the transistor includes a gate electrode (19, fig. 3,7) above the substrate, a channel layer including a channel material (below gate dielectric 18, fig. 3,7), separated from the gate electrode by a gate dielectric layer (18, fig. 3,7), and a source electrode (16, fig. 3,7) and a drain electrode (16, fig. 3,7) above the channel layer; and wherein the drain electrode is coupled to the first bottom plate of the first capacitor or the second bottom plate of the second capacitor (fig. 7).
[claim 15] The semiconductor device of claim 14, wherein the first bottom plate of the first capacitor or the second bottom plate of the second capacitor is coupled to the drain electrode by a short via (71, fig. 7, Piazza)) within the ILD layer.
[claim 16] The semiconductor device of claim 14, wherein the gate electrode is coupled to a word line (word line 1001, fig. 13, Yuzurihara) of a memory array, the first top plate of the first capacitor is coupled to a first bit line (1002, fig. 13, Yuzurihara) of the memory array , the second top plate of the second capacitor is coupled to a second bit line (1002’, fig. 13, Yuzurihara) of the memory array, and the source electrode is coupled to a source line of the memory array (fig. 13, Yuzurihara, fig. 7, Piazza).


Claim(s) 21-22 and 25 is/are rejected under 35 U.S.C. 103 as being unpatentable over Yuzurihara (US 5,428,237) in view of Piazza (US 6,800,515).
[claim 21] Yuzurihara discloses a computing device (fig. 13 see also fig. 8-12, lines 32-51, col. 12), comprising: a circuit board (1012, fig. 9-12); and a memory device (shown in fig. 8 and fig. 13) coupled to the circuit board and including a memory array (fig. 13), wherein the memory array includes a plurality of memory cells, a first memory cell (memory cell connected to word line 1001 and 1002, fig. 13) of the plurality of memory cells includes a first transistor (1040, fig. 13)  and a first capacitor (1041, fig. 13), and a second memory cell (memory cell connected to word line 1001 and 1002’, fig. 13)  of the plurality of memory cells includes a second transistor (1040, fig. 13) and a second capacitor (1041, fig. 13)  wherein each memory cell comprises a transistor (1040, fig. 13, lines 32-51, col. 12) and connected to a memory capacitor (1041, fig. 13, lines 32-51, col. 12) wherein the memory capacitor is coupled to a bit line (1002, fig. 13, lines 32-51, col. 12) different from another adjacent memory capacitor (another memory capacitor along the row) of an adjacent memory cell (another memory cell along the row) wherein the adjacent memory capacitor is connected to a different bit line (1002’, fig. 13, lines 32-51, col. 12) wherein the structure details of the transistor are shown in fig. 12.  Yuzurihara, however, does not expressly show the physical structure of the capacitors (only a circuit diagram with the capacitor is shown).  
Piazza discloses a semiconductor device capacitor structure (fig. 7) comprising: a substrate (11, fig. 7); a first capacitor (left capacitor) including a first top plate (82, fig. 7) and a first bottom plate (80, fig. 7) above the substrate, wherein the first top plate is coupled to a first metal electrode (87, fig. 7, lines 64-67, col. 5) within an inter-level dielectric (ILD) layer (83/78/72/69/22, fig. 7) to access the first capacitor; and a second capacitor (right capacitor) including a second top plate (82, fig. 7) and a second bottom plate (80, fig. 7), wherein the second top plate is coupled to a second metal electrode (87, fig. 7, lines 64-67, col. 5) within the ILD layer to access the second capacitor.
It would have been obvious to one of ordinary skill in the art before the time of filing to have used Piazza’s capacitor configuration in Yuzurihara’s device in order to provide for a means to physically implement a capacitor structure as well as to provide a capacitor with a greater surface area between the top and bottom plates thereby improving memory cell capacitance.

With this modification Yuzurihara discloses:
[claim 21] the second metal electrode is disjoint from the first metal electrode (since the two adjacent capacitors connect to different bit lines they would be disjointed), and the first capacitor is accessed through the first metal electrode without accessing the second capacitor through the second metal electrode (since the two adjacent capacitors connect to different bit lines they can be separately addressed).
[claim 22] The computing device of claim 21, wherein the first metal electrode and the second metal electrode are substantially parallel in a vertical direction with respect to a surface of the substrate (fig. 7, Piazza), or the first metal electrode and the second metal electrode are substantially coplanar with respect to the surface of the substrate (fig. 7, Piazza).
[claim 25] The computing device of claim 21, wherein the computing device is a wearable device or a mobile computing device, the wearable device or the mobile computing device including one or more of an antenna, a touchscreen controller, a display, a battery, a processor, an audio codec, a video codec, a power amplifier, a global positioning system (GPS) device, a compass, a Geiger counter, an accelerometer, a gyroscope, a speaker, or a camera coupled with the memory device (see Field of Invention of Yuzurihara).

Claim(s) 24 is/are rejected under 35 U.S.C. 103 as being unpatentable over Yuzurihara (US 5,428,237) in view of Piazza (US 6,800,515) and further in view of Houston (US 2004/0000686).
Yuzurihara/Piazza discloses the device of claim 21 but does not expressly disclose that the channel material for the first/second transistor is polysilicon.
Houston discloses a semiconductor memory device wherein the channel material (in substrate 202 below the word lines 255, 215, 256, fig. 11) for the first/second transistor (transistor with word lines 255, 215, 256, fig. 11) is polysilicon [0051].
It would have been obvious to one of ordinary skill in the art before the time of filing to have made Yzurhara/Piazza’s first/second transistor channel material out of polysilicon to provide for a workable substrate channel material that is widely used, cheap, and has good temperature tolerance. 

Claim(s) 5, 6, 10, 13, and 23 is/are rejected under 35 U.S.C. 103 as being unpatentable over Yuzurihara (US 5,428,237) in view of Piazza (US 6,800,515) and further in view of Jeng (US 5,893,734).
Yuzurihara/Piazza discloses the device of claims 1 and 21 but does not expressly disclose that via connecting the transistor to the capacitor electrodes is made of metal, that the capacitor plates are made of TiN, or that the capacitor dielectric includes titanium oxide.
Jeng discloses a semiconductor memory device (fig. 13) wherein the via (38’, fig. 13) connecting the transistor to the capacitor electrodes is made of metal (lines 18-31, col. 7), the capacitor plates (52/46’, fig. 13) are made of TiN (lines 31-40, col. 8) or that the capacitor dielectric (50, fig. 13) includes titanium oxide (lines 31-40, col. 8).
It would have been obvious to one of ordinary skill in the art before the time of filing to have made Yuzurihara /Piazza’s have a metal via with TiN capacitor plates and titanium oxide capacitor dielectric in order to provide a workable via and capacitor materials as well as a via metal configuration that allows for smaller aspect ratios (lines 18-31, col. 7, Jeng), high-k dielectrics comprising titanium oxide to allow for greater cell capacitance, and improved device speed by using metal capacitor paltes . 

With this modification Yuzurihara /Piazza discloses:
[claim 5] The semiconductor device of claim 1, wherein the ILD layer is a first ILD layer (fig. 7, Piazza), and wherein the first bottom plate is coupled to a third metal electrode (71, fig. 7, Piazza after modification) within a second ILD layer (83/78/72/69/22, fig. 7), the second bottom plate is coupled to a fourth metal electrode (71, fig. 7, Piazza after modification) within the second ILD layer, and wherein the fourth metal electrode is disjoint from the third metal electrode (fig. 7, Piazza).
[claim 6] The semiconductor device of claim 5, wherein the second ILD layer is a same layer as the first ILD layer (fig. 7, Piazza).
[claim 10] The semiconductor device of claim 1, wherein the first bottom plate, the second bottom plate, the first top plate, or the second top plate includes a material selected from the group consisting of titanium (Ti), molybdenum (Mo), gold (Au), platinum (Pt), aluminum (Al), nickel (Ni), copper (Cu), chromium (Cr), hafnium (Hf), indium (In), and an alloy of Ti, Mo, Au, Pt, Al, Ni, Cu, Cr, TiAlN, HfAlN, or InAlO (the plates include TiN which is an alloy of Ti and N upon modification).
[claim 13] The semiconductor device of claim 10, wherein the first capacitor dielectric layer or the second capacitor dielectric layer includes one or more high-k dielectric materials selected from the group consisting of hafnium silicate, zirconium silicate, hafnium dioxide, hafnium zirconate, zirconium dioxide, aluminum oxide, titanium oxide, silicon nitride, carbon doped silicon nitride, silicon carbide, and nitride hafnium silicate (upon modification titanium oxide is included in the capacitor dielectric).
[claim 23] The computing device of claim 21, wherein the ILD layer is a first ILD layer (fig. 7, Piazza), and wherein the first bottom plate is coupled to a third metal electrode (71, fig. 7, Piazza after modification) within a second ILD layer (83/78/72/69/22, fig. 7), the second bottom plate is coupled to a fourth metal electrode (71, fig. 7, Piazza after modification) within the second ILD layer, and wherein the fourth metal electrode is disjoint from the third metal electrode (fig. 7, Piazza).

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to AMAR MOVVA whose telephone number is (571)272-9009. The examiner can normally be reached Monday-Friday 9AM-5PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Julio Maldonado can be reached on 571-272-1864. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/AMAR MOVVA/Primary Examiner, Art Unit 2898